Citation Nr: 0517068	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-06 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In December 2003, the Board remanded the issue remaining on 
appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for multiple sclerosis.  
In December 2003, the Board remanded the matter for a VA 
examination and to request records from the veteran's private 
physician Dr. Thalken.  The RO requested that the veteran 
complete a release in order to obtain the records of Dr. 
Thalken; however, the veteran never returned the release.  
Because the Board is remanding this case for other reasons, 
the RO should again attempt to retrieve Dr. Thalken's 
records.

Additionally, the Board notes that the January 2004 examiner 
opined that it was "at least as likely as not" that the 
veteran's multiple sclerosis had its onset in service and 
within the seven year presumptive period.  Although the 
examiner noted that the service medical records did not 
record any neurologic symptoms, he gave credence to Dr. Reed 
Shafer's 1992 notes relating to the onset of neurologic 
symptoms during service.  The examiner based his findings on 
a phone conversation with Dr. Shafer not his own review of 
the medical evidence.  Dr. Reed Schafer, from Cheyenne, 
Wyoming, diagnosed the veteran as having multiple sclerosis 
in 1992.  The Board notes, however, that these records are 
not of record.  Accordingly, a remand is appropriate in order 
to secure these records, in order to ensure the proper 
development of the matter.  Additionally, once these records 
have been associated with the claims folder the RO should 
schedule the veteran for an additional VA examination .

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary 
steps to obtain treatment records from 
Dr. Shafer, most importantly his 1992 
records, as well as from Dr. Thalken.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder

2.  Then, only if necessary, the veteran 
should be scheduled for an additional VA 
examination for the purpose of 
determining the etiology of his multiple 
sclerosis.  The claims folder and a copy 
of this REMAND must be made available to 
and be reviewed by the examiner prior to 
the examination.  The examiner should 
render an opinion as to whether any 
current multiple sclerosis disability is 
at least as likely as not (i.e., a 50 
percent or greater likelihood) related to 
his period of service.  The report of 
examination should include a complete 
rationale for all opinions rendered.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

3.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




